Title: To Thomas Jefferson from John Quincy Adams, 20 March 1826
From: Adams, John Quincy
To: Jefferson, Thomas


 My dear Sir,
Washington
20. March 1826.
I have taken the Liberty of enclosing to you a printed Copy of a Message to the House of Representatives of the United-States, and of sundry Documents annexed to it, setting forth the motives and the objects of the intended Mission to Panama.While availing myself with pleasure of the opportunity thus afforded me of presenting you once more my personal respects, I take that of inviting a moment of your attention, to the reference in this Message, to the Commission for negotiating Treaties of Amity and Commerce with the principal European Powers of which you was a member in the years 1784 and 1785.By the Secret Journals of the Congress of the Confederation, it appears that the Instructions to that Commission, under which the first Treaty with Prussia was negotiated, were reported to Congress on the 26th of March 1784 by a committee of which you was Chairman—According to the usages of Congress I have inferred that they were drawn up by you, and should have so stated in the Message, but for two reasons—one a bare possibility that my inference may have been incorrect—The other a possibility that the use of your name on this occasion, might have been not agreeable to you. However that may be, I have considered it within the direct line of my duty, and no unimportant part of it to recall the remembrance of our Country; of Europe, and of our new American neighbours, to the principles of our first Treaty with Prussia, and to the Instructions under which it was negotiated; and were it within the range of reasonable expectation to hope that our influence may spread those principles over this whole hemisphere, as rules of political action in future time, I should consider it as a tribute due to you, to look back to the Report of the Committee of Congress at Annapolis, and to the Instructions prepared by them, for the origin of the system; and would repeat in the language of Inspiration—“Cast thy bread upon the waters: for thou shalt find it after many days.”I have heard with great satisfaction of the recent improvement of your health, and pray you to accept my most respectful salutations.John Quincy Adams